Case 2:17-cv-02900-ES-JAD Document 48 Filed 08/22/19 Page 1 of 11 PageID: 449




Marc D. Haefner
Direct Dial: (973) 757-1013
mhaefner@walsh.law

                                               August 22, 2019

VIA ECF AND FIRST CLASS MAIL
Honorable Joseph A. Dickson, U.S.M.J.
U.S. District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102

        Re:      Marimar Textiles, Inc. v. Jude Clothing & Accessories Corporation, et al.
                 Case No.: 2:17-cv-02900 (ES)(JAD)

Dear Judge Dickson:

       This firm represents Defendants Jude Clothing & Accessories Corporation, Jude Connally
E-Commerce Corp., Jude Connally Sarasota Limited Liability Company, Jude Connally Westfield
Limited Liability Company, and Jude Connally Zimmerman (collectively “Defendants”) in the
above-referenced matter. We write in response to Plaintiff’s letter of today’s date to highlight
two issues.

         First, we object to the lack of transparency on the possible agenda for the call that the
Plaintiff wishes Your Honor to schedule. What we do know is that Plaintiff wrote us on July 29,
2019 resolving certain outstanding discovery that the Plaintiff owed to Defendants. Plaintiff also
took that as the opportunity, for the first time, to complain about alleged discovery deficiencies
in Defendants’ document production of November 9, 2018. In response we wrote on August 5,
2019 to explain why Plaintiff’s discovery complaints were both mistaken on their substantive
basis and why Plaintiff could not wait 8 months to complain about document deficiencies for the
first time, just weeks from the discovery end date. On the procedural issue the letter highlights
two things: 1) that Defendants are prejudiced by Plaintiff’s constant delays, especially because
Defendants have been hosting the documents it produced on an electronic platform for which it
pays a monthly fee, and 2) that motions to compel additional discovery (whether formal or
informal) are disfavored in the district when they are first made at the bitter end of fact discovery.
Plaintiff never replied in writing to Defendants’ August 5, 2019 letter. Instead, Plaintiff stated
orally on Monday August 19th that he would raise these issues with Your Honor via letter that
very day. He still has failed to do so – instead he has written to ask for a call the purpose of which
is shrouded in mystery. The parties’ respective letters are attached for Your Honor’s
Case 2:17-cv-02900-ES-JAD Document 48 Filed 08/22/19 Page 2 of 11 PageID: 450
Hon. Joseph A. Dickson, U.S.M.J.
August 22, 2019
Page 2

convenience.

      Second, all that said, we have no objection to attending a conference call should Your
Honor deem such a call advantageous to moving this case to conclusion.

        Finally, on a related but separate issue, Defendants re-noticed the two depositions of
Plaintiff that it wishes to take. We would still like to take those depositions and would prefer to
do so sooner rather than later. Similarly, Plaintiff noticed Ms. Zimmerman months ago and we
agreed then to produce her and have not changed our position (though we need to know when
Plaintiff intends to take the deposition). We believe that the Court ordering dates certain for
each deposition (at dates convenient for the witnesses) is the only way to ensure that this case
can be moved to a conclusion.

       As always, we thank the Court for its attention to this matter and remain available should
Your Honor or Your Honor’s staff have any questions or require anything further.


                                                     Respectfully submitted,




                                                     Marc D. Haefner

Enclosures
cc:    All Counsel of Record (via email)
           Case 2:17-cv-02900-ES-JAD Document 48 Filed 08/22/19 Page 3 of 11 PageID: 451




                                                                                             Gregory J. Skiff, Founder
                                                                                                  gjs@skifflaw.com




                                                                                  July 29, 2019
                            Via Email

                            Katherine Romano, Esq.
                            Walsh Pizzi O’Reilly Falanga LLP
                            1037 Raymond Boulevard
                            Newark, NJ 07102

                                   Re:     Marimar Textiles Inc. v. Connally, Jude Clothing & Accessories
                                           Corporation, Jude Connally E-Commerce Corp., Jude Connally
                                           Sarasota LLC and Jude Connally Westfield LLC

                            Dear Katherine:

                            In furtherance of my letter to Judge Dickson dated July 19, 2019, this letter is sent
                            in good faith to resolve outstanding discovery disputes between the parties and to
                            articulate various deficiencies in Defendants’ production.

                            A. Second Production

                            Accompanying this letter is a second document production largely duplicative of
                            Plaintiff’s initial production. This production is bates stamped P200000000001-
                            1784. In accordance with our telephone call Friday, July 26, 2019, I attempted to
                            realign the bates stamps so they correspond with the original production. Due to the
                            mechanics of our document review software, however, it would appear this is too
              NJ Office:    difficult or impossible. Accordingly, although most documents bates stamps will
         By Appointment
                            correspond to the original production, this should not be assumed throughout. The
    Skiff Law Firm LLC
                            Relativity load file should indicate each document’s corresponding bates number
        28 Marlin Drive     from the original production. All documents previously identified as privileged and
    Whippany, NJ 07981      clawed back pursuant to the Rule 502(d) Order in this case, to the extent included in
        (T) 201.787.8701    this second production, have been redacted to avoid a second inadvertent disclosure
     www.skifflaw.com       of privileged communications. This is without waiver of Plaintiff’s right to identify
                            and claw back any documents identified as privileged.
              NY Office:
                            B. Dates for Hard Drive Inspection
              Of Counsel

  Cermele & Wood LLP        Except for the week of August 19, 2019, Mr. Solazzo is available to come to your
2 Westchester Park Drive    offices in Newark, New Jersey, to produce the previously identified and produced
                Suite 110
                            external hard drive with 11,000+ prints along with his Mac Computer to facilitate
  White Plains, NY 10604
          www.cw.legal
Case 2:17-cv-02900-ES-JAD Document 48 Filed 08/22/19 Page 4 of 11 PageID: 452
Katherine Romano, Esq.
July 29, 2019
Page 2 of 3


the inspection of same. To be clear, his computer is being provided solely to facilitate the viewing
of the files, which require a Mac Computer. His computer and the contents thereof are not being
produced for inspection for any purpose whatsoever – only the external hard drive which will be
connected thereto via a USB cable.

C. Copyright Registration Documents and Simply Swim Operating Agreement

Although we believe Plaintiff’s copyright registration documents have already been produced in
this case and/or already in Defendants’ possession, we have produced herewith, documents bates
stamped P200000001718-49 in response to Defendants’ document demands. Similarly, the Simply
Swim Operating Agreement is produced herewith, bearing the bates stamps P200000001750-84.

D. Defendants’ Deficient Discovery Responses

Generally, speaking, Defendant’s boilerplate objections to Plaintiff’s discovery responses and one-
page privilege log make it unclear whether documents are being withheld on the basis of privilege
above and beyond the documents listed in the privilege log. Plaintiff demands that Defendants
represent whether additional documents are being withheld on the basis of privilege, and if so,
bates stamp the documents and add them to Defendants’ privilege log.

Further, Defendants object to each and every document demand on the basis of “relevance”. This
objection is unacceptable, as “relevance” is not a proper basis for objecting to discovery. As you
must be aware, the standard for discovery is whether the documents sought are reasonably
calculated to lead to the discovery of admissible evidence. There can be little doubt that each and
every one of Plaintiff’s document demands comply with that standard. They go to the heart of this
dispute and attempt to trace all of Defendants’ actions, conduct and business practices employed in
copying, imitating, infringing, and misappropriating Plaintiff’s copyrighted materials and/or trade
secrets. Further, Defendants’ refer Plaintiff to financial data of Defendants but even the financial
data produced is on its face incomplete. For instance, Plaintiff is entitled to Defendants’ complete
sales/financial data related to ALL patterns it used to conduct business during the relevant time
period and not simply the copyrighted patterns and/or “Marimar Patterns”. If Defendants have any
original patterns not taken from Plaintiff, we want it/them identified. In short, Defendants have
utterly failed to produce the particular documents requested in each of the subparts of the
document demands.

Defendants also represent that certain emails are no longer available for production because of
Defendants’ archiving practices. This response is unacceptable. Defendants have an obligation to
attempt to retrieve all prior emails and data that has purportedly been “deleted” or are missing. To
the extent those efforts are unavailing, Defendants must still represent to Plaintiff all good-faith
actions taken to retrieve these emails so that Plaintiff may take its own steps to attempt to retrieve
the data. Put another way, I am advised by my IT professional that there are very few
circumstances in which prior emails (even after the passage of significant time) cannot be retrieved
and/or recovered in some form.
Case 2:17-cv-02900-ES-JAD Document 48 Filed 08/22/19 Page 5 of 11 PageID: 453
Katherine Romano, Esq.
July 29, 2019
Page 3 of 3


Plaintiff hereby demands that Defendants supplement forthwith their production to rectify the
above deficiencies. Failure to do so will compel Plaintiff to raise these issues with Judge Dickson.
Plaintiff is attempting in good faith to avoid deposing Ms. Connally twice simply because her first
deposition will likely comprise of questions related to her efforts to comply with her discovery
obligations and to establish the deficiencies in such efforts. I am happy to get on a call this week
to discuss in further detail a mutually agreeable resolution.

E. Privilege Log

We are preparing a comprehensive privilege log that incorporates various additional documents
identified as privileged and either redacted or withheld on such basis. We anticipate having the log
completed by Thursday, August 1, 2019 and will produce same at that time.

This letter is sent in good faith to resolve all discovery disputes between the parties and to forge a
path for resolving any outstanding disputes. Nothing contained herein shall be deemed an
admission or waiver of any of Plaintiff’s rights or remedies. Thank you.

                                                                      Very truly yours,

                                                                      SKIFF LAW FIRM LLC



                                                                      Gregory J. Skiff
Case 2:17-cv-02900-ES-JAD Document 48 Filed 08/22/19 Page 6 of 11 PageID: 454
                                                                         THREE GATEWAY CENTER
                                                                         100 Mulberry Street, 15th Floor
                                                                         Newark, NJ 07102
                                                                         T: 973.757.1100
                                                                         F: 973.757.1090
                                                                         WALSH.LAW

Katherine M. Romano
Direct Dial: (973) 757-1036
kromano@walsh.law

                                              August 5, 2019
Via Email
Gregory J. Skiff, Esq.
Skiff Law Firm LLC
28 Marlin Drive
Whippany, New Jersey 07981

        Re:      Marimar Textiles, Inc. v. Jude Clothing & Accessories Corporation, et al.
                 Case No.: 2:17-cv-02900 (ES)(JAD)

Dear Greg:

       This firm represents Defendants Jude Clothing & Accessories Corporation, Jude Connally
E-Commerce Corp., Jude Connally Sarasota Limited Liability Company, Jude Connally Westfield
Limited Liability Company, and Jude Connally Zimmerman (collectively “Defendants”) in the
above-referenced matter. I write in response to your correspondence of July 29, 2019.

       First, with respect to the hard drive production, we write to confirm that you will be present
with Mr. Solazzo for inspection of the hard drive. If you do not plan to be present, please provide
consent in writing acknowledging that we have consent to communicate directly with Mr. Solazzo
regarding the hard drive, consistent with New Jersey Rule of Professional Conduct 4.2.

      Second, with respect to the privilege log, Defendants are not withholding additional
documents on the basis of privilege.

         Third, with respect to your claim that Defendants’ relevance objection is “unacceptable,”
we respectfully disagree. Relevance is a proper basis for objecting to discovery. Federal Rule of
Civil Procedure 26(b)(1) specifically limits the appropriate scope of discovery to non-privileged
matters that are “relevant to any party’s claim or defense and proportional to the needs of the case,
considering the importance of the issues at stake in the action, the amount in controversy, the
parties’ relative access to relevant information, the parties’ resources, the importance of discovery
in resolving the issues, and whether the burden or expense of the proposed discovery outweighs
its likely benefit.” (emphasis added). Courts in this District have consistently concluded that
discovery requests “must be relevant to a claim and defense of either party.” NE Techs., Inc. v.
Evolving Sys., Civ. No. 06-6061, 2008 U.S. Dist. LEXIS 85351, *11-12 (D.N.J. Sept. 12, 2008)
(observing that parties “have no entitlement to discovery to develop new claims or defenses that
are not already identified in the pleadings” (citation omitted)); see Robinson v. Horizon Blue
Cross-Blue Shield, Civ. No. 2:12-CV-02981-ES-JAD, 2013 U.S. Dist. LEXIS *5-6 (D.N.J. Dec.
23, 2013) (denying motion to compel and granting protective order as to matters not relevant to
the subject matter of the action).
Case 2:17-cv-02900-ES-JAD Document 48 Filed 08/22/19 Page 7 of 11 PageID: 455
Gregory J. Skiff, Esq.
August 5, 2019
Page 2


        In this case, many of Plaintiff’s discovery requests are wholly irrelevant to the issues raised
in the First Amended Complaint. Defendants agree that Plaintiff is entitled to information
regarding its sales, by pattern, and Defendant has produced that data in the form of spreadsheets
Bates numbered JC01792 – JC01798. Defendants agree that Plaintiff is entitled to available
communications between Defendants and Derun, Ying Li, and Ruth Bachmann, which Defendants
have produced. Defendants’ agreements and communications with entities not referenced in the
Complaint and bearing no relationship to Plaintiff’s claims are not relevant. For example,
Defendants’ agreements and communications with their freight forwarder, trucker, and cut-and-
sew factories have zero relevance to whether Defendant infringed Plaintiff’s copyrights or whether
Defendant misappropriated trade secrets, as there is no allegation in the complaint that Plaintiff’s
claimed “trade secrets” had anything to do with freight forwarders, truckers, or cut-and-sew
factories.

        Fourth, Defendants’ email production was the result of a good faith effort to locate all
available responsive documents, as outlined in the attached Certification of Tom Connally.
Discovery must be proportionate to the needs of the case. Jude Connally is a small business with
limited staff and limited resources. Defendants have made good faith efforts, outlined in
Defendants’ Responses to Plaintiff’s Document Requests and in the attached Certification, to
retrieve archived and existing email communications and other documents relevant to Plaintiff’s
claims. A forensic examination to recover emails from 2010-2012 would be disproportionate to
the needs of this case, and the burden and expense of such effort would outweigh its likely benefit.
In this case, Plaintiff is just as capable of gathering relevant information via deposition testimony
as via documents. Both Ying Li and Ruth Bachmann have responded to subpoenas in this matter
and have offered deposition testimony directly relevant to Plaintiff’s claims. Defendants have
produced 1,859 responsive documents in this matter, and other than to say that Defendants’
response is “unacceptable,” Plaintiff has failed to identify any instance in which deposition
testimony will be insufficient to satisfy its remaining discovery needs in this case.

        Finally, Plaintiff’s delay of over eight months in identifying alleged deficiencies in
Defendants’ production is inexcusable. Defendants served its Responses and Objections to
Plaintiff’s First Request for Production of Documents on November 9, 2018, together with its
document production. Since that time, the parties have appeared before the Court for telephone
conferences on November 13, 2018, January 24, 2019, and April 8, 2019, and for an in-person
settlement conference on May 29, 2019. At no time did Plaintiff’s counsel identify any deficiencies
in Defendants’ production. It was not until July 29, 2019, days before the previously anticipated
discovery end date of July 31, 2019, that Plaintiff provided Defendants with a deficiency letter,
and even this letter expresses only general dissatisfaction with Defendants’ responses without
identifying specific deficiencies. Plaintiff’s letter reflects a failure to examine what was actually
produced by Defendants. With respect to the sole specific deficiency alleged by Plaintiff, Plaintiff
contends that it is “entitled to Defendants’ complete sales/financial data related to ALL patterns it
used to conduct business during the relevant time period and not simply the copyrighted patterns
and/or ‘Marimar Patterns.’” Defendants produced sales data related to all patterns at JC01792 –
JC01798, on November 9, 2018.
Case 2:17-cv-02900-ES-JAD Document 48 Filed 08/22/19 Page 8 of 11 PageID: 456
Gregory J. Skiff, Esq.
August 5, 2019
Page 3

        Defendants have been prejudiced by Plaintiff’s conduct. Defendants are incurring, and
continue to incur, monthly data storage costs that have extended for month after month due to
Plaintiff’s repeated requests for extensions and failure to prosecute its own case. Because Plaintiff
has failed to show any good cause why these issues could not have been raised in a timely fashion,
because Defendants have already produced all relevant and responsive documents, and because
any remaining factual questions can be explored via deposition testimony, Defendants reject
Plaintiff’s belated claims of deficiency. See, e.g., Love v. City of S. Bend, No. 3:15-cv-214, 2016
U.S. Dist. LEXIS 87900, *20-21 (N.D. Ind. July 7, 2016) (court rejected plaintiff’s belated effort
to compel responses where plaintiff “knew about [defendant’s] discovery deficiencies for about
eight months” before raising the issue with the court); Lemon v. Harlem Globetrotters Int’l Inc.,
No. CV 04-299, 2006 U.S. Dist. LEXIS 88721, *6 (D. Ariz., Dec. 6, 2006) (court rejected
plaintiff’s attempt to belatedly assert discovery disputes “having failed to raise these issues in a
timely manner”).

         Plaintiff is free to raise these issues with Judge Dickson, and Defendants reserve the right
to move for a protective order as needed to protect Defendants from “annoyance, embarrassment,
oppression, or undue burden or expense” pursuant to Rule 16(c)(1). It will be Defendants’ position
that any motion to compel raised at this juncture, less than one month before the close of fact
discovery, is untimely. NE Techs., Inc., 2008 U.S. Dist. LEXIS 85351 at *11-12 (denying motion
to compel raised sixteen days before the close of fact discovery as untimely raised, because
“Plaintiff knew of the deadline in the scheduling order; Plaintiff knew of the procedure regarding
discovery requests,” and plaintiff should have known what documents it needed “at an earlier date
in the litigation”); see also Tormasi v. Hayman, Civ. No. 08-4950, 2010 U.S. Dist. LEXIS 138196,
*6-7 (D.N.J. Dec. 30, 2010) (rejecting plaintiff’s request to issue subpoenas when plaintiff had
more than two years to engage in fact discovery, but failed to make its request until 12 business
days before the fact discovery end date).



                                              Very truly yours,


                                              Katherine M. Romano


Attachment
Case 2:17-cv-02900-ES-JAD Document 48 Filed 08/22/19 Page 9 of 11 PageID: 457
Case 2:17-cv-02900-ES-JAD Document 48 Filed 08/22/19 Page 10 of 11 PageID: 458
Case 2:17-cv-02900-ES-JAD Document 48 Filed 08/22/19 Page 11 of 11 PageID: 459
